Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11317065(065). Although the claims at issue are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-18 is similar to that of the claimed limitations of US patent No. 11317065 as claimed in claims 1-17. Therefore, the claims are not patentably distinct from each other because.
Regarding claim 1, (065) claims (refer to claim 1) a scan needle, comprising, a substrate; a first color light emitting pixel array comprising a plurality of first color light emitting pixels formed on the substrate; a second color light emitting pixel array comprising a plurality of second color light emitting pixels formed on the substrate; and a third color light emitting pixel array comprising a plurality of third color light emitting pixels formed on the substrate, wherein, the first color light emitting pixel array is parallel to the second color light emitting pixel array, and the second color light emitting pixel array is parallel to the third color light emitting pixel array (claim 1).  
Regarding claim 2, (065) claims the plurality of first color light emitting pixels in the first color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; the plurality of second color light emitting pixels in the second color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; and 29Attorney Docket No.: 13150.0011 the plurality of third color light emitting pixels in the third color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns (claim 2).  
Regarding claim 3, (065) claims the first color light emitting pixel array is a 4000x50 array; the second color light emitting pixel array is a 4000x50 array; and the third color light emitting pixel array is a 4000x50 array (claim 3).  
Regarding claim 4, (065) claims a pitch of the first color light emitting pixels in a row of the first color light emitting pixel array is less than 5 µm; a spacing between the first color light emitting pixel array and the second color light emitting pixel array is less than 100 µm; a pitch of the second color light emitting pixels in a row of the second color light emitting pixel array is less than 5 µm; a spacing between the second color light emitting pixel array and the third color light emitting pixel array is less than 100 µm; and a pitch of the third color light emitting pixels in a row of the third color light emitting pixel array is less than 5 µm (claim 4).  
Regarding claim 5, (065) claims an aspect ratio of the first color light emitting pixel array is not less than 10:1; 30Attorney Docket No.: 13150.0011 a size of one of the first color light emitting pixels in a row direction of the first color light emitting pixel array is same as a size of one of the second color light emitting pixels in a row direction of the second color light emitting pixel array; and the size of the one of the second color light emitting pixels in the row direction of the second color light emitting pixel array is same as a size of one of the third color light emitting pixels in a row direction of the third color light emitting pixel array (claim 5).  
Regarding claim 6, (065) claims the aspect ratio of the first color light emitting pixel array is not less than 100:1 (claim 6, not greater than 1:100).  
Regarding claim 7, (065) claims each of the first color light emitting pixels comprises a first color light emitting diode; each of the second color light emitting pixels comprises a second color light emitting diode; and each of the third color light emitting pixels comprises a third color light emitting diode (claim 7).  
Regarding claim 8, (065) claims a total width of the scan needle is not more than 1 mm (claim 8).  
Regarding claim 9, (065) claims a total aspect ratio of the scan needle is not less than 3:1 (claim 9).  
Regarding claim 10, (065) claims a number of the first color light emitting pixels in the first color light emitting pixel array is the same as a number of the second color light emitting pixels in the second color light emitting pixel array; and the number of the second color light emitting pixels in the second color light emitting pixel array is the same as a number of the third color light emitting pixels in the third color light emitting pixel array (claim 10).  
Regarding claim 11, (065) claims a shape of each of the first color light emitting pixels, the second color light emitting pixels, and the second color light emitting pixels is circular or rectangular (claim 11).  
Regarding claim 12, (065) claims each of the first color light emitting pixels comprises a red light emitting pixel; each of the second color light emitting pixels comprises a blue light emitting pixel; and each of the third color light emitting pixels comprises a green light emitting pixel (claim 12).  
Regarding claim 13, (065) claims an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and 32Attorney Docket No.: 13150.0011 an area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 13).  
Regarding claim 14, (065) claims light-isolating walls formed on the substrate and between the first color light emitting pixel array and the second color light emitting pixel array, and between the second color light emitting pixel array and the third color light emitting pixel array (claim 14).  
Regarding claim 15, (065) claims a height of the light- isolating walls is greater than a height of the highest one of the first color light emitting pixels, the second color light emitting pixels, and the third color light emitting pixels (claims 15).
Regarding claim 16, (065) an area of one of the first color light emitting pixels is the same as an area of one of the second color light emitting pixels, and the area of one of the second color light emitting pixels is the same as an area of one of the third color light emitting pixels (claim 16).  
Regarding claim 17, (065) an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and the area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 17).  
Regarding claim 18, (065) one of the first color light emitting pixels includes a first segment of a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second segment of the first color light emitting layer formed on the substrate and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer; and one of the third color light emitting pixels includes a third segment of the first color light emitting layer formed on the substrate, a second segment of the second color light emitting layer formed over the third segment of the first color light emitting layer, and a third color light emitting layer formed over the second segment of the second color light emitting layer (claim 1).  
Regarding claim 19, (065) one of the first color light emitting pixels includes a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second color light emitting layer formed on the substrate; and one of the third color light emitting pixels includes a third color light emitting layer formed on the substrate (claim 1). 
 Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11317065(065) in view of Borthakur, US 9635325.
Regarding claim 20, (065) does not claim microlenses respectively formed on at least one of the first color light emitting pixels, second color light emitting pixels, and third color light emitting pixels.
Borthakur teaches the use of a microlens (201, fig.3) respectively formed on at least of the color light emitting pixels (200A), second color light emitting pixels (200B), and third color light emitting pixels (200C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of (065), as taught by Borthakur, to have the microlens respectively formed on at least of the color light emitting pixels, second color light emitting pixels, and third color light emitting pixels in order to direct incoming light.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11270620 (620).
Regarding claim 1, (620) claims (refer to claim 1) a scan needle, comprising, a substrate; a first color light emitting pixel array comprising a plurality of first color light emitting pixels formed on the substrate; a second color light emitting pixel array comprising a plurality of second color light emitting pixels formed on the substrate; and a third color light emitting pixel array comprising a plurality of third color light emitting pixels formed on the substrate, wherein, the first color light emitting pixel array is parallel to the second color light emitting pixel array, and the second color light emitting pixel array is parallel to the third color light emitting pixel array (claim 1).  
Regarding claim 2, (620) claims the plurality of first color light emitting pixels in the first color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; the plurality of second color light emitting pixels in the second color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; and 29Attorney Docket No.: 13150.0011 the plurality of third color light emitting pixels in the third color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns (claim 2).  
Regarding claim 3, (620) claims the first color light emitting pixel array is a 4000x50 array; the second color light emitting pixel array is a 4000x50 array; and the third color light emitting pixel array is a 4000x50 array (claim 3).  
Regarding claim 4, (620) claims a pitch of the first color light emitting pixels in a row of the first color light emitting pixel array is less than 5 µm; a spacing between the first color light emitting pixel array and the second color light emitting pixel array is less than 100 µm; a pitch of the second color light emitting pixels in a row of the second color light emitting pixel array is less than 5 µm; a spacing between the second color light emitting pixel array and the third color light emitting pixel array is less than 100 µm; and a pitch of the third color light emitting pixels in a row of the third color light emitting pixel array is less than 5 µm (claim 4).  
Regarding claim 5, (620) claims an aspect ratio of the first color light emitting pixel array is not less than 10:1; 30Attorney Docket No.: 13150.0011 a size of one of the first color light emitting pixels in a row direction of the first color light emitting pixel array is same as a size of one of the second color light emitting pixels in a row direction of the second color light emitting pixel array; and the size of the one of the second color light emitting pixels in the row direction of the second color light emitting pixel array is same as a size of one of the third color light emitting pixels in a row direction of the third color light emitting pixel array (claim 5).  
Regarding claim 6, (620) claims the aspect ratio of the first color light emitting pixel array is not less than 100:1 (claim 6).  
Regarding claim 7, (620) claims each of the first color light emitting pixels comprises a first color light emitting diode; each of the second color light emitting pixels comprises a second color light emitting diode; and each of the third color light emitting pixels comprises a third color light emitting diode (claim 7).  
Regarding claim 8, (620) claims a total width of the scan needle is not more than 1 mm (claim 8).  
Regarding claim 9, (620) claims a total aspect ratio of the scan needle is not less than 3:1 (claim 9).  
Regarding claim 10, (620) claims a number of the first color light emitting pixels in the first color light emitting pixel array is the same as a number of the second color light emitting pixels in the second color light emitting pixel array; and the number of the second color light emitting pixels in the second color light emitting pixel array is the same as a number of the third color light emitting pixels in the third color light emitting pixel array (claim 10).  
Regarding claim 11, (620) claims a shape of each of the first color light emitting pixels, the second color light emitting pixels, and the second color light emitting pixels is circular or rectangular (claim 11).  
Regarding claim 12, (620) claims each of the first color light emitting pixels comprises a red light emitting pixel; each of the second color light emitting pixels comprises a blue light emitting pixel; and each of the third color light emitting pixels comprises a green light emitting pixel (claim 12).  
Regarding claim 13, (620) claims an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and 32Attorney Docket No.: 13150.0011 an area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 13).  
Regarding claim 14, (620) claims light-isolating walls formed on the substrate and between the first color light emitting pixel array and the second color light emitting pixel array, and between the second color light emitting pixel array and the third color light emitting pixel array (claim 14).  
Regarding claim 15, (620) claims a height of the light- isolating walls is greater than a height of the highest one of the first color light emitting pixels, the second color light emitting pixels, and the third color light emitting pixels (claims 15).
Regarding claim 16, (620) an area of one of the first color light emitting pixels is the same as an area of one of the second color light emitting pixels, and the area of one of the second color light emitting pixels is the same as an area of one of the third color light emitting pixels (claim 16).  
Regarding claim 17, (620) an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and the area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 17).  
Regarding claim 18, (620) one of the first color light emitting pixels includes a first segment of a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second segment of the first color light emitting layer formed on the substrate and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer; and one of the third color light emitting pixels includes a third segment of the first color light emitting layer formed on the substrate, a second segment of the second color light emitting layer formed over the third segment of the first color light emitting layer, and a third color light emitting layer formed over the second segment of the second color light emitting layer (claim 1).  
Regarding claim 19, (620) one of the first color light emitting pixels includes a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second color light emitting layer formed on the substrate; and one of the third color light emitting pixels includes a third color light emitting layer formed on the substrate (claim 1).
Regarding claim 20, (620) claims microlenses respectively formed on at least one of the first color light emitting pixels, second color light emitting pixels, and third color light emitting pixels (620).
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11308862(862).
Regarding claim 1, (862) claims (refer to claim 1) a scan needle, comprising, a substrate; a first color light emitting pixel array comprising a plurality of first color light emitting pixels formed on the substrate; a second color light emitting pixel array comprising a plurality of second color light emitting pixels formed on the substrate; and a third color light emitting pixel array comprising a plurality of third color light emitting pixels formed on the substrate, wherein, the first color light emitting pixel array is parallel to the second color light emitting pixel array, and the second color light emitting pixel array is parallel to the third color light emitting pixel array (claim 1).  
Regarding claim 2, (862) claims the plurality of first color light emitting pixels in the first color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; the plurality of second color light emitting pixels in the second color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; and 29Attorney Docket No.: 13150.0011 the plurality of third color light emitting pixels in the third color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns (claim 2).  
Regarding claim 3, (862) claims the first color light emitting pixel array is a 4000x50 array; the second color light emitting pixel array is a 4000x50 array; and the third color light emitting pixel array is a 4000x50 array (claim 3).  
Regarding claim 4, (862) claims a pitch of the first color light emitting pixels in a row of the first color light emitting pixel array is less than 5 µm; a spacing between the first color light emitting pixel array and the second color light emitting pixel array is less than 100 µm; a pitch of the second color light emitting pixels in a row of the second color light emitting pixel array is less than 5 µm; a spacing between the second color light emitting pixel array and the third color light emitting pixel array is less than 100 µm; and a pitch of the third color light emitting pixels in a row of the third color light emitting pixel array is less than 5 µm (claim 4).  
Regarding claim 5, (862) claims an aspect ratio of the first color light emitting pixel array is not less than 10:1; 30Attorney Docket No.: 13150.0011 a size of one of the first color light emitting pixels in a row direction of the first color light emitting pixel array is same as a size of one of the second color light emitting pixels in a row direction of the second color light emitting pixel array; and the size of the one of the second color light emitting pixels in the row direction of the second color light emitting pixel array is same as a size of one of the third color light emitting pixels in a row direction of the third color light emitting pixel array (claim 5).  
Regarding claim 6, (862) claims the aspect ratio of the first color light emitting pixel array is not less than 100:1 (claim 6).  
Regarding claim 7, (862) claims each of the first color light emitting pixels comprises a first color light emitting diode; each of the second color light emitting pixels comprises a second color light emitting diode; and each of the third color light emitting pixels comprises a third color light emitting diode (claim 7).  
Regarding claim 8, (862) claims a total width of the scan needle is not more than 1 mm (claim 8).  
Regarding claim 9, (862) claims a total aspect ratio of the scan needle is not less than 3:1 (claim 9).  
Regarding claim 10, (862) claims a number of the first color light emitting pixels in the first color light emitting pixel array is the same as a number of the second color light emitting pixels in the second color light emitting pixel array; and the number of the second color light emitting pixels in the second color light emitting pixel array is the same as a number of the third color light emitting pixels in the third color light emitting pixel array (claim 10).  
Regarding claim 11, (862) claims a shape of each of the first color light emitting pixels, the second color light emitting pixels, and the second color light emitting pixels is circular or rectangular (claim 11).  
Regarding claim 12, (862) claims each of the first color light emitting pixels comprises a red light emitting pixel; each of the second color light emitting pixels comprises a blue light emitting pixel; and each of the third color light emitting pixels comprises a green light emitting pixel (claim 12).  
Regarding claim 13, (862) claims an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and 32Attorney Docket No.: 13150.0011 an area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 13).  
Regarding claim 14, (862) claims light-isolating walls formed on the substrate and between the first color light emitting pixel array and the second color light emitting pixel array, and between the second color light emitting pixel array and the third color light emitting pixel array (claim 14).  
Regarding claim 15, (862) claims a height of the light- isolating walls is greater than a height of the highest one of the first color light emitting pixels, the second color light emitting pixels, and the third color light emitting pixels (claims 15).
Regarding claim 16, (862) an area of one of the first color light emitting pixels is the same as an area of one of the second color light emitting pixels, and the area of one of the second color light emitting pixels is the same as an area of one of the third color light emitting pixels (claim 16).  
Regarding claim 17, (862) an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and the area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 17).  
Regarding claim 18, (862) one of the first color light emitting pixels includes a first segment of a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second segment of the first color light emitting layer formed on the substrate and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer; and one of the third color light emitting pixels includes a third segment of the first color light emitting layer formed on the substrate, a second segment of the second color light emitting layer formed over the third segment of the first color light emitting layer, and a third color light emitting layer formed over the second segment of the second color light emitting layer (claim 1).  
Regarding claim 19, (862) one of the first color light emitting pixels includes a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second color light emitting layer formed on the substrate; and one of the third color light emitting pixels includes a third color light emitting layer formed on the substrate (claim 1). 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11308862(862) in view of Borthakur, US 9635325.
Regarding claim 20, (862) does not claim microlenses respectively formed on at least one of the first color light emitting pixels, second color light emitting pixels, and third color light emitting pixels.
Borthakur teaches the use of a microlens (201, fig.3) respectively formed on at least of the color light emitting pixels (200A), second color light emitting pixels (200B), and third color light emitting pixels (200C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of (862), as taught by Borthakur, to have the microlens respectively formed on at least of the color light emitting pixels, second color light emitting pixels, and third color light emitting pixels in order to direct incoming light.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11270632 (632).
Regarding claim 1, (632) claims (refer to claim 1) a scan needle, comprising, a substrate; a first color light emitting pixel array comprising a plurality of first color light emitting pixels formed on the substrate; a second color light emitting pixel array comprising a plurality of second color light emitting pixels formed on the substrate; and a third color light emitting pixel array comprising a plurality of third color light emitting pixels formed on the substrate, wherein, the first color light emitting pixel array is parallel to the second color light emitting pixel array, and the second color light emitting pixel array is parallel to the third color light emitting pixel array (claim 1).  
Regarding claim 2, (632) claims the plurality of first color light emitting pixels in the first color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; the plurality of second color light emitting pixels in the second color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns; and 29Attorney Docket No.: 13150.0011 the plurality of third color light emitting pixels in the third color light emitting pixel array are formed in a single row or in a two-dimensional array having at least two rows and two columns (claim 2).  
Regarding claim 3, (632) claims the first color light emitting pixel array is a 4000x50 array; the second color light emitting pixel array is a 4000x50 array; and the third color light emitting pixel array is a 4000x50 array (claim 3).  
Regarding claim 4, (632) claims a pitch of the first color light emitting pixels in a row of the first color light emitting pixel array is less than 5 µm; a spacing between the first color light emitting pixel array and the second color light emitting pixel array is less than 100 µm; a pitch of the second color light emitting pixels in a row of the second color light emitting pixel array is less than 5 µm; a spacing between the second color light emitting pixel array and the third color light emitting pixel array is less than 100 µm; and a pitch of the third color light emitting pixels in a row of the third color light emitting pixel array is less than 5 µm (claim 4).  
Regarding claim 5, (632) claims an aspect ratio of the first color light emitting pixel array is not less than 10:1; 30Attorney Docket No.: 13150.0011 a size of one of the first color light emitting pixels in a row direction of the first color light emitting pixel array is same as a size of one of the second color light emitting pixels in a row direction of the second color light emitting pixel array; and the size of the one of the second color light emitting pixels in the row direction of the second color light emitting pixel array is same as a size of one of the third color light emitting pixels in a row direction of the third color light emitting pixel array (claim 5).  
Regarding claim 6, (632) claims the aspect ratio of the first color light emitting pixel array is not less than 100:1 (claim 6).  
Regarding claim 7, (632) claims each of the first color light emitting pixels comprises a first color light emitting diode; each of the second color light emitting pixels comprises a second color light emitting diode; and each of the third color light emitting pixels comprises a third color light emitting diode (claim 7).  
Regarding claim 8, (632) claims a total width of the scan needle is not more than 1 mm (claim 8).  
Regarding claim 9, (632) claims a total aspect ratio of the scan needle is not less than 3:1 (claim 9).  
Regarding claim 10, (632) claims a number of the first color light emitting pixels in the first color light emitting pixel array is the same as a number of the second color light emitting pixels in the second color light emitting pixel array; and the number of the second color light emitting pixels in the second color light emitting pixel array is the same as a number of the third color light emitting pixels in the third color light emitting pixel array (claim 10).  
Regarding claim 11, (632) claims a shape of each of the first color light emitting pixels, the second color light emitting pixels, and the second color light emitting pixels is circular or rectangular (claim 11).  
Regarding claim 12, (632) claims each of the first color light emitting pixels comprises a red light emitting pixel; each of the second color light emitting pixels comprises a blue light emitting pixel; and each of the third color light emitting pixels comprises a green light emitting pixel (claim 12).  
Regarding claim 13, (632) claims an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and 32Attorney Docket No.: 13150.0011 an area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 13).  
Regarding claim 14, (632) claims light-isolating walls formed on the substrate and between the first color light emitting pixel array and the second color light emitting pixel array, and between the second color light emitting pixel array and the third color light emitting pixel array (claim 14).  
Regarding claim 15, (632) claims a height of the light- isolating walls is greater than a height of the highest one of the first color light emitting pixels, the second color light emitting pixels, and the third color light emitting pixels (claims 15).
Regarding claim 17, (632) an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and the area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels (claim 17).  
Regarding claim 18, (632) one of the first color light emitting pixels includes a first segment of a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second segment of the first color light emitting layer formed on the substrate and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer; and one of the third color light emitting pixels includes a third segment of the first color light emitting layer formed on the substrate, a second segment of the second color light emitting layer formed over the third segment of the first color light emitting layer, and a third color light emitting layer formed over the second segment of the second color light emitting layer (claim 1).  
Regarding claim 19, (632) one of the first color light emitting pixels includes a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second color light emitting layer formed on the substrate; and one of the third color light emitting pixels includes a third color light emitting layer formed on the substrate (claim 1).
Regarding claim 20, (632) claims microlenses respectively formed on at least one of the first color light emitting pixels, second color light emitting pixels, and third color light emitting pixels (16).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims
Regarding claim 16, (632) does not claim an area of one of the first color light emitting pixels is the same as an area of one of the second color light emitting pixels, and the area of one of the second color light emitting pixels is the same as an area of one of the third color light emitting pixels. 
 Parameters such area of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the area of the first color light emitting pixels, second color light emitting pixels and third color light emitting pixels as claimed in (632) in order to make a light emitting device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10-12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yaras, US 20180157158.
Regarding claim 1, Yara teaches (fig. 1C and related text) a scan needle, comprising, a substrate (supporting structure, hence substrate 110C[0067]); a first color light emitting pixel array comprising a plurality of first color light emitting pixels (120) formed on the substrate; a second color light emitting pixel array comprising a plurality of second color light emitting pixels (121) formed on the substrate; and a third color light emitting pixel array comprising a plurality of third color light emitting pixels (122) formed on the substrate, wherein, the first color light emitting pixel array is parallel to the second color light emitting pixel array, and the second color light emitting pixel array is parallel to the third color light emitting pixel array (fig. 1C shows 120-122 are parallel to each other).  
Regarding claim 2, Yara teaches the plurality of first color light emitting pixels in the first color light emitting pixel array are formed in a single row (fig. 1C, for example 120 is in a single row), the plurality of second color light emitting pixels in the second color light emitting pixel array are formed in a single row (fig. 1C for example 121 is formed in a single row) and 29Attorney Docket No.: 13150.0011 the plurality of third color light emitting pixels in the third color light emitting pixel array are formed in a single row (fig. 1C, 122 in a single row).
Regarding claim 7, Yara teaches each of the first color light emitting pixels comprises a first color light emitting diode; each of the second color light emitting pixels comprises a second color light emitting diode; and each of the third color light emitting pixels comprises a third color light emitting diode [0067].
Regarding claim 10, Yara teaches a number of the first color light emitting pixels in the first color light emitting pixel array is the same as a number of the second color light emitting pixels in the second color light emitting pixel array; and the number of the second color light emitting pixels in the second color light emitting pixel array is the same as a number of the third color light emitting pixels in the third color light emitting pixel array (fig. 1C and [0067]). 
Regarding claim 11, Yara teaches wherein a shape of each of the first color light emitting pixels, the second color light emitting pixels, and the second color light emitting pixels is rectangular (fig. 1C, [0065]).
Regarding claim 12, Yara teaches each of the first color light emitting pixels comprises a red light emitting pixel; each of the second color light emitting pixels comprises a blue light emitting pixel; and each of the third color light emitting pixels comprises a green light emitting pixel (fig. 1C and [0067], red, green and blue). 
Regarding claim 16, Yara teaches an area of one of the first color light emitting pixels is the same as an area of one of the second color light emitting pixels, and the area of one of the second color light emitting pixels is the same as an area of one of the third color light emitting pixels (fig. 1C, 120-122 have the same area).
Regarding claim 19, Yara teaches one of the first color light emitting pixels includes a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second color light emitting layer formed on the substrate; and one of the third color light emitting pixels includes a third color light emitting layer formed on the substrate (fig. 1C, 120-122 are formed on 110C).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 8-9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yara.
   Regarding claim 3, Yara does not explicitly teach the first color light emitting pixel array is a 4000x50 array; the second color light emitting pixel array is a 4000x50 array; or the third color light emitting pixel array is a 4000x50 array.
Parameters such the number of pixels in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.

It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the number of pixel array as claimed in order to make a three-dimensional display.
Regarding claim 4, Yara does not explicitly teach a pitch of the first color light emitting pixels in a row of the first color light emitting pixel array is less than 5 µm; a spacing between the first color light emitting pixel array and the second color light emitting pixel array is less than 100 µm; a pitch of the second color light emitting pixels in a row of the second color light emitting pixel array is less than 5 µm; a spacing between the second color light emitting pixel array and the third color light emitting pixel array is less than 100 µm; and a pitch of the third color light emitting pixels in a row of the third color light emitting pixel array is less than 5 µm.
Parameters such the number of pixel array size in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the of pixel array size as claimed in order to make a three-dimensional display.
Regarding claim 5, Yara does not explicitly teach an aspect ratio of the first color light emitting pixel array is not less than 10:1; 30Attorney Docket No.: 13150.0011 a size of one of the first color light emitting pixels in a row direction of the first color light emitting pixel array is same as a size of one of the second color light emitting pixels in a row direction of the second color light emitting pixel array; and the size of the one of the second color light emitting pixels in the row direction of the second color light emitting pixel array is same as a size of one of the third color light emitting pixels in a row direction of the third color light emitting pixel array.
Parameters such as the aspect ratio or the size of the first, second or third color light emitting pixel array in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the pixel array of the different color light emitting array and ratio as claimed in order to make a three-dimensional display.
  Regarding claim 6, Yara does not explicitly teach the aspect ratio of the first color light emitting pixel array is not less than 100:1.
Parameters such as the aspect ratio of the first color light emitting pixel array in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the aspect ratio of the first color light emitting array as claimed in order to make a three-dimensional display.
  Regarding claim 8, Yara does not explicitly teach a total width of the scan needle is not more than 1 mm.
Parameters such as width of a device in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the width of the scan needle as claimed in order to make a three-dimensional display.  
Regarding claim 9, Yara does not explicitly teach a total aspect ratio of the scan needle is not less than 3:1.
Parameters such as aspect ratio of a device in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the aspect ratio of scan needle as claimed in order to make a three-dimensional display.  
  Regarding claim 13, Yara does not explicitly teach an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and 32Attorney Docket No.: 13150.0011 an area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels.
  Parameters such as of an area of a device in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the area of the first, second and third light emitting pixels as claimed in order to make a three-dimensional display.
Regarding claim 17, Yaras does not explicitly teach an area of one of the first color light emitting pixels is larger than an area of one of the second color light emitting pixels; and the area of the one of the second light emitting pixels is larger an area of one of the third light emitting pixels. 
Parameters such as of an area of a light emitting pixel in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust Yara to have the area of the first, second and third light emitting pixels as claimed in order to make a three-dimensional display.
 

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yara in view of Nowatari et al., US 20110315968.
Regarding claim 14, Yara does not explicitly teach light-isolating walls formed on the substrate and between the first color light emitting pixel array and the second color light emitting pixel array, and between the second color light emitting pixel array and the third color light emitting pixel array. 
Nowatari teaches (fig. 6 and related text) light-isolating walls (1025) formed on the substrate (1001) and between the first color light emitting pixel array (1044R) and the second color light emitting pixel array (1044G), and between the second color light emitting pixel array (1044G) and the third color light emitting pixel array (1044B) in order to have high-quality image works with a small display such as mobile device [0003]. 
Yaras and Nowatari are analogous art because they both are directed light emitting element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yaras with Nowatari because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Yaras to include light isolating walls as taught by Nowatari in order to have a high-quality image works with a small display such as mobile device [0003]. 
Regarding claim 15, Yaras as modified by Nowatari teaches a height of the light- isolating walls (1025) is greater than a height of the highest one of the first color light emitting pixels, the second color light emitting pixels, and the third color light emitting pixels (fig. 6, Nowatari). 
 Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yara in view of Forrest et al., US 20020153243.
Regarding claim 18, Yaras does not explicitly teach one of the first color light emitting pixels includes a first segment of a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second segment of the first color light emitting layer formed on the substrate and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer; and one of the third color light emitting pixels includes a third segment of the first color light emitting layer formed on the substrate, a second segment of the second color light emitting layer formed over the third segment of the first color light emitting layer, and a third color light emitting layer formed over the second segment of the second color light emitting layer. 
Forrest teaches (fig. 2C and related text) one of the first color light emitting pixels (22) includes a first segment of a first color light emitting layer formed on the substrate (37); one of the second color light emitting pixels (21) includes a second segment of the first color light emitting layer formed on the substrate (segment of 22 under 21) and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer (22 under 21); and one of the third color light emitting pixels (20) includes a third segment of the first color light emitting layer formed on the substrate (segment of 21 under 20), a second segment of the second color light emitting layer formed over the third segment of the first color light emitting layer, and a third color light emitting layer formed over the second segment of the second color light emitting layer (fig. 2C, 20).
  Yaras and Forrest are analogous art because they both are directed light emitting element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yaras with Forrest because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Yaras to include the arrangement of the first, second and third color light emitting layers as taught by Forrest in order to have stacked configuration such that any color can be emitted from a common region of the display [0014].
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yaras in view of Borthakur, US 9635325.
Regarding claim 20, Yaras does explicitly teach microlenses respectively formed on at least one of the first color light emitting pixels, second color light emitting pixels, and third color light emitting pixels.
Borthakur teaches the use of a microlens (201, fig.3) respectively formed on at least of the color light emitting pixels (200A), second color light emitting pixels (200B), and third color light emitting pixels (200C).
Yaras and Forrest are analogous art because they both are directed light emitting element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yaras with Forrest because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yara, as taught by Borthakur, to have the microlens respectively formed on at least of the color light emitting pixels, second color light emitting pixels, and third color light emitting pixels in order to direct incoming light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811